Citation Nr: 0736218	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-12 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a sacroiliac injury 
and weakness, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal. 

The veteran appeared before the Board in a March 2007 
Regional Office hearing.  A transcript is of record.


FINDINGS OF FACT


1.  The appellant's orthopedic manifestations do not include 
ankylosis of any part of the lumbar spine.

2. There are no neurological disabilities associated with the 
sacroiliac injury.

3.  The disability picture caused by the appellant's 
sacroiliac disability is not so unusual as to render the 
application of the regular rating provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the appellant's sacroiliac injury and weakness have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5294, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a March 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
an increased rating is granted and complies with the holding 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
medical records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The veteran contends that his sacroiliac disability is more 
severely disabling than the current evaluation reflects. He 
maintains that his sacroiliac injury and weakness warrants an 
evaluation in excess of 40 percent and filed a claim for such 
an increase in April 2005. 

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, 
and on September 26, 2003. See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 
5293)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2007). VA's General 
Counsel has held that, where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran. In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change. See VAOPGCPREC 3-2000 (Apr. 
10, 2000); see also 38 C.F.R. § 3.114.

Here, the veteran filed a claim for an increased rating in 
April 2005.  The veteran was notified of the newly enacted 
provisions of Diagnostic Codes 5235 to 5243 in a March 2006 
statement of the case.  

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2) (2007).

In a June 2005 VA examination, the veteran reported that he 
never experienced urinary or fecal incontinence, numbness, or 
parestesia.  The veteran stated that his back flared up every 
two or three weeks for two or three days and was severe in 
nature.  He reported not being able to walk easily and that 
his flexion was limited.  He also stated that he used a cane 
for ambulation.  The examiner reported the veteran did not 
have ankylosis of the spine.  The examiner stated there was 
no muscle spasm, localized tenderness or guarding severe 
enough to be responsible for  an abnormal gait or abnormal 
spinal contour.  The veteran's active motion of the 
thoracolumbar spine was flexion from 0 to 30 degrees with 
pain at 30 degrees; extension from 0 to 2 degrees, with pain 
at 2 degrees; lateral flexion was 0 to 15 degrees bilaterally 
with pain at 15 degrees; lateral rotation was 0 to 20 degrees 
bilaterally with pain at 20 degrees.  The examiner reported 
there was loss of motion from 0 to 20 degrees flexion on 
repetitive use of the joints due to pain.  The examiner 
further reported that the veteran was limited in his 
activities of daily living.
    
Under the regulations in effect when the veteran filed his 
claim for an increased rating the criteria for evaluating 
disorders of the spine, including sacroiliac injury and 
weakness evaluated under Diagnostic Code 5236, provides for 
the assignment of disability ratings based upon a General 
Rating Formula for Diseases and Injuries of the Spine. This 
formula assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 50 percent evaluation contemplates a 
finding of unfavorable ankylosis of the entire thoracolumbar 
spine, a clinical finding not shown to be present in the 
veteran's case.  The pain and functional limitations caused 
by the sacroiliac injury are contemplated in the evaluation 
for the orthopedic symptomatology of the lumbar spine that is 
represented by the current 40 percent rating.

As noted above, during the June 2005 VA examination, the 
examiner reported that ankylosis has not been shown at any 
time during the appellate period. Ankylosis is the immobility 
and consolidation of a joint. Lewis v. Derwinski, 3 Vet. App. 
259 (1992).

As the veteran noted no disturbances of bowel or bladder 
habits, the application of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1) (2007) is not in order.   

The Board considered whether an increased evaluation was 
warranted under a different diagnostic code. In this regard, 
the Board notes the veteran's sacroiliac injury and weakness 
have not been characterized as intervertebral disc syndrome. 
As such the schedular criteria used to evaluate 
intervertebral disc syndrome are not for application in this 
case.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an increased rating for a sacroiliac injury 
and weakness, currently evaluated as 40 percent disabling, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


